Citation Nr: 0515135	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956 and from February 1957 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska whereby the veteran's hearing loss was 
rated as noncompensably disabling.

The veteran's case was remanded by the Board for additional 
development in January 2004.  The veteran's bilateral hearing 
loss disability was increased to 10 percent by way of a 
September 2004 rating decision.  It is again before the Board 
for appellate review.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by no 
worse than level III hearing in the right ear and level IV 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1952 to April 
1956 and from February 1957 to July 1975.  Service connection 
for bilateral hearing loss was granted by way of a rating 
decision in July 2000.  He was assigned a noncompensable 
rating.  

The veteran submitted a claim for entitlement to service 
connection for tinnitus in September 2002 and he was afforded 
another VA audiological examination in November 2002.  
Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 20 at 1000 Hertz, 30 at 2000 
Hertz, 35 at 3000 Hertz, and 40 at 4000 Hertz with an average 
decibel loss of 31.  Puretone thresholds, in decibels, for 
the left ear were 15 at 1000 Hertz, 40 at 2000 Hertz, 55 at 
3000 Hertz, and 55 at 4000 Hertz, with an average decibel 
loss of 41.  Speech testing revealed speech recognition 
ability of 96 percent in the right ear and 92 percent in the 
left ear.

The veteran was afforded another VA audiological examination 
in March 2003, the results of which were identical to the 
November 2002 audiological examination.

The veteran submitted an un-interpreted copy of an audiogram 
dated in March 2004 from Stevens Hearing Center.  Speech 
testing revealed speech recognition ability of 100 percent in 
the right ear and 80 percent in the left ear.

The veteran was afforded a VA audiological examination in 
July 2004.  Audiometric testing revealed puretone thresholds, 
in decibels, for the right ear of 30 at 1000 Hertz, 65 at 
2000 Hertz, 75 at 3000 Hertz, and 85 at 4000 Hertz with an 
average decibel loss of 64.  Puretone thresholds, in 
decibels, for the left ear were 40 at 1000 Hertz, 70 at 2000 
Hertz, 70 at 3000 Hertz, and 95 at 4000 Hertz, with an 
average decibel loss of 69.  Speech testing revealed speech 
recognition ability of 90 percent in the right ear and 80 
percent in the left ear.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2004).  

A review of the November 2002 and February 2003 audiometric 
examinations, and using the speech discrimination scores from 
the audiograms, correlates to level I hearing in the right 
ear, and level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  The combination of these results corresponds to a 
noncompensable disability rating.  

A review of the July 2004 audiometric examination, and using 
the speech discrimination scores from the audiogram, 
correlates to level III hearing in the right ear, and level 
IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
(Neither the veteran's right nor left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.)  

The combination of level III and level IV corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in the rating schedule.  
See Lendenmann, supra.  In the veteran's case, that results 
in a 10 percent rating.  There is no objective evidence of 
record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  Accordingly, the preponderance of 
the evidence is against the claim for a rating greater than 
10 percent.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in November 2002 and April 2004 
and informed him of the evidence needed to substantiate his 
claim.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He was told what 
information and evidence he should provide and what VA would 
do to assist him.  He was also told to submit any pertinent 
evidence he had.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA were 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notifications suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board assisted the veteran in the development of 
evidence.  The veteran was afforded two VA examinations.  A 
private audiological examination was associated with the 
claims file.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran has not alleged any treatment for his hearing 
loss, either from private or VA sources.  The veteran 
submitted a private audiogram.  He was afforded two VA 
examinations.  The results of the examinations were reviewed 
under the applicable regulations using a mechanical process 
of applying the objective findings from the VA examination to 
an objective measure of the level of disability.  See 
Lendenmann, supra.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).

ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


